DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/7/2020 has been entered. Claims 1-23 remain pending in the present application. Applicant’s amendments to the claims have overcome each and every 112(a), 112(b), 112(d), objections, and 101 rejection set forth previously in the non-final rejection mailed on 4/16/2020.

Claim Objections
Claims 1, 8, 11, and 18 are objected to because of the following informalities:  Each claim listed includes the term “and/or” which does not provide clarity as to whether each limitation is required or only one is required. In order to further prosecution, the term “and/or” will be given its broadest interpretation of “or” when addressing the claimed limitations.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a unit for ascertaining an expected production time” and “a unit for computing the assignment of the assemblies” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-15, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffinger et al. (DE 102011076565 B4), hereinafter “Pfaffinger”, and further in view of Miller (US 4,335,459 A).
Regarding claim 1, Pfaffinger teaches:
a method for producing assemblies using a plurality of component fitting lines ([0001]), the method comprising:
ascertaining an expected production time ([0006] - best possible production time) for each assembly type ([0006] - some component variance exists due to a number of component types to be assembled) of the assemblies to be fitted with components and each component fitting line ([0006]) taking into consideration a respective cycle time for the assembly type on the component fitting line ([0011] - production time for a printed circuit board is calculated from minimal cycle times of the placement lines and individual production times per printed circuit board and assembly line, [0016] and [0024] - all types of printed circuit board assemblies are facilitated, [0039] - cycle times are dependent on changeover times for facilitating a given assembly line for an assembly type), and an expected number of items to be produced per assembly type ([0011] - number of orders to be expected and batch sizes factor into the production time for a printed circuit board on a respective assembly line, [0016], [0024] and [0039] - different types of PCB assembly are facilitated.), and an actual number of items to be produced ([0037]-[0038]), 
wherein the possible assignments of assemblies to component fitting lines is limited by the existing infrastructure and/or by user-defined presets ([0002] and [0039] - technical restrictions reads on existing infrastructure limits and prevent some circuit boards from being manufactured on every assembly line), and
computing the assignment of the assemblies to the component fitting lines by means of an optimization method ([0012]-[0013]), wherein the computing of the assignment is effected such that with respect to a sum of the expected production times per component fitting line that results from the numbers of items ([0008], [0011], [0032], [0039], and claim 1 - the sum of the expected total production times for the assembly of individual components with printed circuit boards is determined before the line assignment takes place in order to ensure that it does not exceed the maximum time utilization of the respective assembly line.), differences from the respective expected value of the sum are minimized ([0028] - manufacture as many printed circuit boards as possible by using fixed armor, 
Note that Examiner italicizes “sum” here because it is not expressly in the claim language. As discussed below, Pfaffinger does not expressly discuss the origin of the sum, the resulting probability distributions, which are in the claim. “Sum” is the important value that both Pfaffinger and the Applicant use to maximize the total and comparative utilization of all of the fitting lines.).
Pfaffinger further teaches the use of integer linear programming to optimize the mapping of circuit boards on assembly lines using multiple types of inputs (abstract, [0006]-[0007], [0010]). The use of probability distributions for these inputs is suggested ([0034] - random assignment of circuit boards for each line from an initial solution and using integer programming to iterate the assignment to a desired solution quality) and may very well be inherent to the assembly line placement optimization problem that the integer linear programming is solving but is not explicit.
Producing the assemblies using the computed assignment of the assemblies to the component fitting lines. (Pfaffinger; [0001]) 
As such, while these features may necessarily flow from Pfaffinger’s disclosure, Pfaffinger does not expressly discuss that:
the actual number of items to be produced arises according to a previously determinable probability distribution,
the sum of the expected production times is with respect to probability distributions,
the probability distributions are for the numbers of items, and
the respective expected value of the sum is of these resultant probability distributions.
	However, Miller teaches the application of probability distributions to problem inputs to enhance the ability to find a solution. Moreover, Miller uses a predetermined Poisson probability distribution to determine the number of single complex chip microcomputers that have defects in order to derive the expected distribution or number of such chips that are fully functional (col. 7, line 63 to col. 8, line 38). In the event using probability distributions of inputs is not inherent to integer linear programming in Pfaffinger, it would have been obvious to one of ordinary skill in the art to modify Pfaffinger by expressly applying probability distributions as in Miller to the various inputs to the assembly line placement optimization problem being solved through linear integer programming in Pfaffinger, including the numbers of items to be produced, the production times for the individual assembled components, and the sum of the production times per fitting line.
	One of ordinary skill in the art would have been motivated to use probability distributions and statistics taught by Miller in this manner to increase the yield and reliability of completed circuit boards assembled in Pfaffinger (Miller - col. 7, lines 21-37 and abstract).
Regarding claim 11, Pfaffinger teaches:
an apparatus for controlling production of assemblies using a plurality of component fitting lines ([0001]), the apparatus comprising:
a unit ([0025] - computer system running a software program on a computer-readable medium) for ascertaining an expected production time ([0006] - best possible production time) for each assembly type ([0006] - some component variance exists due to a number of component types to be assembled) of the assemblies to be fitted with components and for each component fitting line ([0006]) taking into consideration a respective cycle time for the assembly type on the component fitting line ([0011] - production time for a printed circuit board is calculated from minimal cycle times of the placement lines and individual production times per printed circuit board and assembly line, [0016] and [0024] - all types of printed circuit board assemblies are facilitated, [0039] - cycle times are dependent on changeover times for facilitating a given assembly line for an assembly type), and an expected number of items to be produced per assembly type ([0011] - number of orders to be expected and batch sizes factor into the production time for a printed circuit board on a respective assembly line, [0016], [0024] and [0039] - different types of PCB assembly are facilitated.), and an actual number of items to be produced ([0037]-[0038]), wherein the possible assignments of assemblies to component fitting lines are limited by the existing infrastructure and/or by user-defined presets ([0002] and [0039] - technical restrictions reads on existing infrastructure limits and prevent some circuit boards from being manufactured on every assembly line), and
a unit ([0025] - computer system running a software program on a computer-readable medium) for computing the assignment of the assemblies to the component fitting lines by means of an optimization method ([0012]-[0013]), wherein the computing of the assignment is effected such that with respect to a sum of the expected production times per component fitting line that results from the numbers of items ([0008], [0011], [0032], [0039], and claim 1 - the sum of the expected total production times for the assembly of individual components with printed circuit boards is determined before the line assignment takes place in order to ensure that it does not exceed the maximum time utilization of the respective assembly line.), differences from the respective expected value of the sum are minimizable ([0028] - manufacture as many printed circuit boards as possible by using fixed armor, [0030] - a goal is to achieve the highest possible component coverage of the circuit boards of each production line, [0032] and [0039] - the number of completed circuit boards with components is maximized up to but not exceeding the maximum time utilization of each respective assembly line. Given that the objective is to maximize line utilization of each line up to the maximum time utilization, 
Note that Examiner italicizes “sum” here because it is not expressly in the claim language. As discussed below, Pfaffinger does not expressly discuss the origin of the sum, the resulting probability distributions, which are in the claim. “Sum” is the important value that both Pfaffinger and the Applicant use to maximize the total and comparative utilization of all of the fitting lines.).
Pfaffinger further teaches the use of integer linear programming to optimize the mapping of circuit boards on assembly lines using multiple types of inputs (abstract, [0006]-[0007], [0010]). The use of probability distributions for these inputs is suggested ([0034] - random assignment of circuit boards for each line from an initial solution and using integer programming to iterate the assignment to a desired solution quality) and may very well be inherent to the assembly line placement optimization problem that the integer linear programming is solving but is not explicit. 
Wherein the apparatus controls production of the assemblies using the computed assignment of the assemblies to the component fitting lines. (Pfaffiner; paragraph [0001]).
As such, while these features may necessarily flow from Pfaffinger’s disclosure, Pfaffinger does not expressly discuss that:
the actual number of items to be produced arises according to a previously determinable probability distribution,
the sum of the expected production times is with respect to probability distributions,
the probability distributions are for the numbers of items, and
the respective expected value of the sum is of these resultant probability distributions.

	One of ordinary skill in the art would have been motivated to use probability distributions and statistics taught by Miller in this manner to increase the yield and reliability of completed circuit boards assembled in Pfaffinger (Miller - col. 7, lines 21-37 and abstract).

Regarding claims 2 (1) and 12 (11), Pfaffinger in view of Miller further teaches that:
the differences from the expected values of the resultant probability distributions assume at least one of substantially identical values and values having a difference within a maximum difference. (Pfaffinger - [0024] and [0039] - The expected values (sums of expected production times per component fitting line) are limited at the top by the maximum production time capacity of the component fitting line. Pfaffinger [0012] and [0039] - the sums of expected production times per component fitting line) are bound at the bottom by the optimized solution determined through integer linear programming. This optimal solution has an optimal utilization rate and minimal production time for each component fitting line. Differences between the sums of expected production times per line will be similar due to the upper and lower bounds on the sums of expected production times.).

Regarding claims 3 (1) and 13 (11), Pfaffinger in view of Miller further teaches that:
the sum of the expected production times for the set of assemblies that is assigned to a component fitting line does not exceed a maximum utilization level of the respective component fitting line over time (Pfaffinger - [0024] and [0039] - The sums of expected production times per component fitting line are limited by the maximum production time capacity of the component fitting line. As components are fitted to assemblies, time passes and, over time, the sums of the expected production times approach the maximum production time capacity for each component fitting line.).

Regarding claim 4 (1), Pfaffinger in view of Miller does not expressly teach that:
a difference from the sum of the expected production times of a component fitting line is expressed as a variance thereof.
However, analogously, Pfaffinger expresses differences in the component types produced on a component fitting line as a variance ([0030]). It would have been obvious to one of ordinary skill in the art to modify the difference from the sum of expected production times of a component fitting line of Pfaffinger in view of Miller by expressing that difference as a variance instead of as a difference as Pfaffinger does with differences in component types. The rationale for doing so would be a simple substitution of terminology (variance instead of difference) to produce the predictable result of clearly identifying the difference from the sum of expected production times of a component fitting line.

Regarding claim 14 (11), Pfaffinger in view of Miller does not expressly teach that:
a difference from the sum of the expected production times of a component fitting line is the variance thereof.


Regarding claims 5 (1) and 15 (11), Pfaffinger in view of Miller further teaches that:
the optimization method is integer linear programming (Pfaffinger - [0012]).
Regarding claims 10 (1) and 20 (11), Pfaffinger in view of Miller further teaches that:
each assembly type is assigned to precisely one component fitting line (Pfaffinger - [0002] and [0009] - the user can assign a specified number of circuit boards of a given type to a dedicated component fitting line. [0014] - the user can apply fixed armor components to a line dedicated for that component. [0028] - Maximizing the assembly types that can use fixed armor allows the user to minimize the number of equipment families on any given line and to reduce conversion effort for each line. Taken together these paragraphs in Pfaffinger mean that the user can to assign components of given types to a dedicated component fitting line to minimize component variance and conversion times.)

Regarding claim 21 (1), Pfaffinger in view of Miller further teaches that:
the assignment of the assemblies to the production or assembly line is determinable according to a method as claimed in claim 1, (Pfaffinger - [0001] and [0016]).
and wherein the production or assembly line arrangement fits the assemblies with the components using the computed assignment of the assemblies to the component fitting lines. (Pfaffinger; paragraph [0001]).

Regarding claim 22 (11), Pfaffinger in view of Miller further teaches:
a computer program product comprising a non-transitory computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements the method as claimed in claim 11 (Pfaffinger - [0015]).

Regarding claim 23, Pfaffinger in view of Miller further teaches:
a non-transitory computer-readable medium, comprising instructions that, when executed on the apparatus as claimed in claim 11, prompts the apparatus to perform a method for assigning assemblies to component lines for fitting the assemblies with components (Pfaffinger - [0015]-[0016]).
Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffinger in view of Miller and Heckman et al. (US 5,875,431 A).
Regarding claims 6 (1) and 16 (11), Pfaffinger in view of Miller does not teach that:
the difference from the sum of the expected production times of a component fitting line is (claim 6 - limited) (claim 16 - limitable) to a prescribable maximum threshold value.
However, Heckman teaches a selection of baseline templates for strategic legal planning containing information (i.e. prescribable) by which the strategic plan maximizes the chance of attaining a desired outcome. In addition, the strategic plan minimizes the magnitudes and limits (maximum threshold) of the random deviations (i.e. differences) affecting the goal outcome. Heckman teaches calculating and adding to the baseline template the percentage chance of achieving the desired 
In statistics, a confidence interval has an upper threshold and a lower threshold, the interval between these thresholds specifying likely values of the measure to be encountered. In this case, the value being measured is the percentage chance of achieving or deviating from the desired outcome. A confidence interval has a corresponding confidence level expressed as a percentage that indicates the likelihood of the value being measured falling between the upper and lower threshold.
It would have been obvious to one of ordinary skill in the art to modify Pfaffinger in view of Miller by limiting the differences from the sum of expected production times with the maximum threshold value and confidence interval for the deviations in Heckman. The rationale would be combining prior art elements (optimizing the total utilization of component fitting lines in Pfaffinger and applying a maximum threshold value and confidence interval for deviations as in Heckman) according to known methods (using a percentage chance base value and a confidence interval with upper and lower limits) to yield a predictable result (accurately identifying and limiting the differences of the utilization rates amongst component fitting lines).
Regarding claims 7 (6) and 17 (16), Pfaffinger in view of Miller and Heckman further teaches:
the prescribable maximum threshold value is (claim 7 - minimized) (claim 17 - minimizable) (Heckman - col. 20, line 40 to col. 21, line 2 - the selected strategic plan represented in the baseline template minimizes the magnitudes and limits (maximum threshold) of the random deviations (i.e. differences) affecting the desired outcome.)
Regarding claims 8 (6) and 18 (16), Pfaffinger in view of Miller and Heckman further teaches that:
the maximum threshold value is prescribed in the form of an interval limited at the top and/or at the bottom (Heckman - col. 20, line 40 to col. 21, line 2 - confidence interval surrounding the percentage chance of not achieving the desired outcome has a top and a bottom and achieves the aim of identifying and minimizing the magnitudes and limits of the random deviations or differences affecting the desired outcome.)
Regarding claims 9 (8) and 19 (18), Pfaffinger in view of Miller and Heckman teaches that:
a width of the interval is stipulated as a percentage on a basis of one of the values limiting the interval (Heckman - col. 20, line 40 to col. 21, line 2 - confidence intervals such as the one surrounding the percentage chance of not achieving the desired outcome have a width of an interval defined by upper and lower limits and correspond to a confidence level in the interval. This confidence level is the percentage chance that the value being measured falls within the confidence interval. Making the confidence interval wider increases the corresponding confidence level. Making the confidence interval narrower decreases the corresponding confidence level. Thus, the confidence level is a percentage reflecting the width of the confidence interval and is based on the values of the limits to the interval.).

Response to Arguments
Applicant's arguments filed 7/7/2020 have been fully considered but they are not persuasive. 

The applicant argues, see pages 10-12 of the arguments and remarks filed on 7/7/2020, that the references of Pfaffinger and Miller fail to explicitly teach all of the limitations of independent claims 1 and 11. In particular, the applicant argues that the references appear to be silent regarding restricting resultant production time fluctuations as currently claimed. The applicant emphasizes the limitation of, “wherein the computing of the assignment is effected such that for probability distributions with respect to a sum of the expected production times per component fitting line that result from the probability distribution for the number of items, differences from the respective expected value of these resultant probabilities are minimized;” as the limitation that describes how the system/apparatus restricts production time fluctuations. 

The way the claim is currently worded, it can be reasonably interpreted that present application wants to add a sum of the expected production times of each line based on probability distribution information regarding the fitted components (“wherein the computing of the assignment is effected such that for probability distributions with respect to a sum of the expected production times per component fitting line that result from the probability distribution for the number of items,”) and then minimizing the expected value based on a difference regarding each probability distribution projection (“differences from the respective expected value of these resultant probabilities are minimized;”). Based on the wording in the limitation, it seems that the purpose of this limitation is to minimize the production time by determining the line that yields the minimum time requirements based on the probability distribution for each component that is to be processed. As such, based on the current rejection, the reference of Pfaffinger clearly teaches that a sum of the production times the placement lines are minimized (see paragraph [0008]) and the reference of Miller discloses probability distribution of production of computer components (col. 7, lines 63 to col. 8, line 38) which can be incorporated with the reference of Pfaffinger in order to determine production times for each assembly line which can further be utilized to find the minimum line utilization.

In order to further prosecution, the office would like to recommend that incorporating the limitations of paragraphs [0018] and [0098] of the present publication (US20190082567). These two paragraphs help to limit the claims to the actual goal of the invention in that the sum describes a variance of an expected production time within a period based on a product of the square of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117